Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 rejected under 35 U.S.C. 103 as being unpatentable over Comerford et al. (US 20050071166 A1, hereinafter ‘Comerford’)

Regarding claim 1, Comerford discloses an image capturing and illumination system, comprising: 
a headband (Figs. 1‐2; para [0025]: headband 10); 
a camera head mounted on the headband and having a camera lens defining a focal point (Figs. 1‐2; para [0014], [0025]-[0026]: camera 50 mounted on the headband via an arm 20 defining a focal point, e.g. the mouth of the user); and 
a fiber-optic lens assembly for transmitting light therefrom, said fiber optic lens assembly including a pair of laterally spaced-apart lenses flanked on opposite sides of said camera lens for directing beams of light at said focal point (Figs. 2, 6; para [0014]: one or more illumination sources 50 are placed adjacent to video camera 40 and oriented so as to illuminate the mouth; para [0024]-[0026]: a pair of illumination sources 50 for transmitting light to illuminate the focal point, e.g. the mouth of the user, the each of the illumination sources is interpreted as a fiber‐optic lens because it is “optically coupled to fiber optic cables which, in combination with lenses and mirrors, view and or illuminate the mouth of the user” – thus, the fiber optic cables in combination with the lenses, mirrors and supporting arm 20 together constitute ‘a fiber‐optic lens assembly’ flanked on opposite sides of camera 40 as shown in Fig. 2). 
Comerford does not explicitly show an example of combining the embodiment of fig. 2 (dual illumination sources 50 are placed adjacent to video camera 40) and the embodiment of fig. 6 (wherein the illumination sources 50 are mounted in proximity to the headband and are optically coupled to fiber optic cables); however, it would have been obvious matter of design choice to one with ordinary skill, in the art before the effective filing date of the invention, to combine the elements of Comerford by implementing the fiber optic cables of the embodiment of fig. 6 with the dual illumination sources 50 of fig. 2 because the substitution of one known element for another would have been obvious to try and would have yielded predictable results to the skilled practitioner.

Regarding claim 2, Comerford discloses the system according to claim 1, wherein each of said pair of laterally spaced-apart lenses directs a beam of light defining a longitudinally extending centerline thereof and wherein said centerlines cross at said focal point of said camera lens  (Fig. 2; [0025]-[0026]: a pair of illumination sources 50 for transmitting light to illuminate the focal point, e.g. the mouth of the user, also para [0014]: illumination sources 50 are placed adjacent to video camera 40 and oriented so as to illuminate the mouth. Note, as the illumination sources are oriented to so as to illuminate the mouth, an arrangement is implicit or at least obvious wherein the centerlines would intersect with camera focus point in order to “obtain the best image of the mouth” (Comerford, para [0018])).

Claims 3-7 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Comerford in view of DaCosta et al. (US 20160287211 A1, hereinafter ‘DaCosta’).

Regarding claim 3, Comerford discloses the system according to claim 1, and further teaches wherein dual illumination sources 50 are placed adjacent to video camera 40 and oriented so as to illuminate the mouth (para [0014], fig. 2), and wherein the illumination sources 50 are mounted in proximity to the headband and are optically coupled to fiber optic cables which, in combination with lenses and mirrors, view and or illuminate the mouth of the user (para [0024]-[0026, fig. 5).
However, Comerford fails to explicitly disclose a fiber-optic cable having a bifurcated end that connects to said fiber-optic lens assembly.
However, in analogous art, DaCosta teaches a fiber-optic cable having a bifurcated end that connects to said fiber-optic lens assembly (para [0098], fig. 2E: excitation light beams 82b and 84b from the fiber optic bundles 82 and 84 may be distributed uniformly and overlap at a target tissue volume 85 which is in the portion of the object that is to be imaged. This may be achieved by using a custom-made bifurcated optical fiber bundle 82 and 84 … allowing the source laser beam to be coupled directly into the fiber bundle).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the fiber optic assembly of Comerford in view of the bifurcated end as taught by DaCosta because one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results.

Regarding claim 4, the combination of Comerford and DaCosta discloses the system according to claim 3, further comprising a light source that connects to said fiber-optic cable and transmits light to said fiber-optic lens assembly (DaCosta, (para [0098], fig. 2E: allowing the source laser beam to be coupled directly into the fiber bundle).
The motivation to combine the references is the same as per the rejection of claim 3.

Regarding claim 5, Comerford discloses the system according to claim 1, but fails to explicitly disclose a camera control system that receives data from said camera head of images captured by via said camera lens.
However, in analogous art, DaCosta teaches a camera control system that receives data from said camera head of images captured by via said camera lens (para [0075]-[0076], [0085]-[0086], [0089], figs. 1B and 4: In general, a user may interact with the operator unit 12 to obtain at least one image using one or more imaging modalities).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Comerford in view of the camera control system of DaCosta to enable information for obtaining images under one or more of the modes to be inputted by someone (DaCosta, para [0089]).

Regarding claim 6, the combination of Comerford and DaCosta discloses the system according to claim 5, further comprising a video cable that connects said camera head to said camera control system (DaCosta, para [0075]-[0076], [0080], fig. 4: USB port 128 of fig. 4).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the combination of Comerford and DaCosta further in view of the USB interface of DaCosta because one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results.

Regarding claim 7, the combination of Comerford and DaCosta discloses the system according to claim 5, wherein said camera control system includes a touch screen (DaCosta, para [0075]-[0076], [0079], fig. 1B: The user interface 18 can include a touch screen).
.
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the combination of Comerford and DaCosta further in view of the touch screen of DaCosta because one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results.

Regarding claim 9, Comerford discloses the system according to claim 1, but fails to explicitly disclose wherein said camera head captures images of at least 1080p high definition resolution.
However, in analogous art, DaCosta discloses wherein said camera head captures images of at least 1080p high definition resolution (para [0096]: Two 5.7 mm×4.3 mm detectors 60a and 62a that may be used for the two stereoscopic angles are 2592×1944 pixel 12-bit MT9P031 CMOS arrays).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the combination of Comerford in view of the high definition cameras of DaCosta because one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results.

Claims 8 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Comerford in view of DaCosta, further in view of Saun et al. (US 20200337776 A1, hereinafter ‘Saun’).

Regarding claim 8, the combination of Comerford and DaCosta discloses the system according to claim 5, but fails to explicitly disclose wherein said camera control system is adapted to provide image stabilization in real-time to a video stream of data received from said camera head.
However, in analogous art, Saun discloses wherein said camera control system is adapted to provide image stabilization in real-time to a video stream of data received from said camera head (para [0149], fig. 5: digital stabilization algorithm performed during surgery).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the combination of Comerford and DaCosta further in view of the camera stabilization of Saun to reliably and routinely capture high-quality video of open surgical procedures (Saun, para [0089]).

Regarding claim 11, Comerford discloses a modular image capturing and illumination system, comprising: 
a headband having a camera head mounted thereon with a camera lens defining a focal point and a fiber-optic lens assembly for transmitting light therefrom, said fiber-optic lens assembly including a pair of laterally spaced-apart lenses flanked on opposite sides of said camera lens for directing beams of light at said focal point (see rejection of claim 1). 
The combination of DaCosta and Saun discloses a camera control system that receives data from said camera head of images captured by via said camera lens, said camera control system being adapted to provide image stabilization in real-time to a video stream of data received from said camera head (see rejection of claims 5 and 8).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Comerford in view of the camera control system of DaCosta to enable information for obtaining images under one or more of the modes to be inputted by someone (DaCosta, para [0089]), and to further modify the combination of Comerford and DaCosta further in view of the camera stabilization of Saun to reliably and routinely capture high-quality video of open surgical procedures (Saun, para [0089]).

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Comerford in view of Boesen (US 20190086066 A1).

Regarding claim 10, Comerford discloses the system according to claim 1, but fails to explicitly disclose wherein said pair of laterally spaced-apart lenses of said fiber optic lens assembly extend forwardly of said camera lens.
However, in analogous art, Boesen discloses wherein a lens of a fiber optic lens assembly extend forwardly of said camera lens (fig. 1, para [0048], [0050]: light source 20 extends forwardly of camera 41).
It would have been an obvious matter of design choice to one with ordinary skill, in the art before the effective filing date of the invention, to arrange the positioning of the of the lenses of said fiber optic lens assembly of Comerford to extend forwardly of said camera lens, such as taught by Boesen, in order to “obtain the best image” (Comerford, para [0018])) and because it is an arrangement that would have been obvious to try from among a finite set of predictable solutions, with a reasonable expectation of success. Therefore the particular arrangement with the fiber optic lens assembly extending forwardly of said camera lens would not be an innovative step, but one of ordinary skill and common sense.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN R SMITH whose telephone number is (571)270-1318. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN R SMITH/Examiner, Art Unit 2484                                                                                                                                                                                                        
/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484